Title: To Benjamin Franklin from Thomas Mante, 14 June 1779
From: Mante, Thomas
To: Franklin, Benjamin


Sir
Au fort L’Eveque 14 June 1779.
This morning the Count de Landreville paid to the concierge of this prison, two Guineas that he received from your humanity, by means of which, I am in a situation to preserve the chamber in which I am lodged, and which I trust will enable me to preserve it, till the justice of the parliament may relieve me from the most tyrannical cruel oppression that ever one man dared to commit on another.
It is necessary to see this place, and the horrid situation from which I am extricated, to conceive a just idea of the impression that Your goodness has made on my mind: accept Sir, as this sole return that I can at present make for your bounty, the most ardent wishes that you may enjoy a perfect state of health, and that thereby you may be enabled to prosecute effectually, the great plan of restoring liberty to Your oppressed country. I have the honour to be with respect Sir, Your most obliged obedt humb servt.
DE Mante
 
Notation: De Mante du fort l’Eveque 14 juin 1779.
